Order entered April 9, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00396-CV

        IN RE THE GUARDIANSHIP OF THE PERSON OF S.H.O.,
                   AN INCAPACITATED PERSON

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-17-04214-2

                                     ORDER

      Before the Court is the April 8, 2020 request of Trinidad Pimentel, Dallas

County Deputy Clerk, for a thirty-day extension of time to file the clerk’s record.

We GRANT the request and extend the time to May 8, 2020.


                                            /s/    KEN MOLBERG
                                                   JUSTICE